DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning the prior art reference US 6173458 (Maddux), in particular that there is no indication as to how the rack/box 116 is restrained or connected to the cabinet portion 12, nor is there any indication as to how the switch outlet box 100 is connected to the cabinet portion, the examiner respectfully disagrees.
To elaborate, one of ordinary skill can observe how the rack/box 116 is configured to be restrained or connected to the cabinet portion per at least Fig. 3-5 of Maddux [e.g., the rack/box 116 can be readily lifted and/or pulled/slid, and is situated/connected/restrained via its position with respect to the other portions/components of the cabinet 12]; [e.g., observe the rack/box 116 individually per Fig. 5, and how the rack/box 116 is restrained or connected to the cabinet 12, including the connection(s) concerning the switch outlet box 100 per Fig. 3-4].
With respect to applicant’s arguments concerning Maddux failing to describe a specific procedure for uncoupling and/or detaching the connections concerning the tanks, switch outlet box, etc., note there is no subject matter concerning a specific procedure in the claims, and that Maddux further discusses 
The remainder of applicant’s arguments appear to be with respect to the examiner’s interpretation of the limitation “control box”, such that applicant disagrees with the examiner’s interpretation of a control box being with respect to the rack 116 per Maddux. Note that a box may be reasonably defined as a container with a flat base and sides, and to this extent, the rack 116 is clearly provided as a container with a flat base 128 and sides 124, 126, 118, etc. [e.g., see Fig. 5] with a heater 80, pump 112, and power source 100 that are provided/defined on/within the rack and that are either manually or automatically controlled.
As such, at least given the broadest reasonable interpretation, the rack 116 constitutes (or may be reasonably regarded as) a control box, and reads on the limitation(s) as claimed. To this extent, the examiner agrees with the previous interpretation expressed by the examiner in the parallel PCT case
[e.g., while the examiner can appreciate some of the differences between the invention per applicant’s specification/drawings and the invention(s) per the prior art of record, none of said differences are expressly articulated in the independent claim, and the differences that are articulated in some dependent claims appear to be with respect to a novel invention, rather than an inventive one, since all of said differences can be easily derived from a combination of various well-known prior elements/techniques relevant to the general field(s) of endeavor concerning washing stations, sinks, etc.]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “wherein the station is transportable and may be easily moved and then rigidly stationed in position”. The specification fails to describe the extent and/or the degree via which the phrase “easily” is applicable, and as such, it would not be apparent to one skilled in the art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention
[e.g., applicant’s specification fails to describe the extent and/or the degree to which the phrase “easily” applies]; [e.g., while one of ordinary skill may (at best) presume that the wheels per applicant’s specification enable movability, it is still not apparent as to how said wheels enable a specific magnitude of movability]; [e.g., one of ordinary skill could regard a station without wheels, that can be lifted or pulled/slid, as being easily movable, and similarly, some people may regard the station as not being easily movable even when the station is provided with wheels].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “wherein the station is transportable and may be easily moved and then rigidly stationed in position”. The claim is rendered indefinite such that the scope of the term “easily” is not clear, and similarly, it is not clear as to what aspect(s) of the claimed station may be understood as enabling the “easily moved” functionality of the station [e.g., there is/are no apparent claimed structure(s) that make it clear as to how the station is moved, let alone, easily moved (further noting that the term “easily” is a subjective term, especially in the absence of elaborative context)].
Note that while still not necessarily making it clear as to what defines the term “easily”, the subject matter concerning the caster wheels per claim 12 via which the station is mounted appear to be the subject matter that enables the claimed movability, however, further note that the presence of wheels does not necessarily imply a magnitude of movability [e.g., one of ordinary skill could regard a station without wheels, that can be lifted or pulled/slid, as being easily movable, and similarly, some people may regard the station as not being easily movable even when the station is provided with wheels].
Regarding claim 7, the claim recites “the water” after providing for both fresh water and grey water (see claim 4, from which claim 7 depends). The claim is rendered indefinite such that it is not clear as to which type of water “the water” is in reference to [e.g., fresh water, grey water, or both fresh and grey water].
In consideration that one of ordinary skill would presume that the water is intended to reference fresh water [e.g., since there is no apparent need to heat the grey water], the water has been construed such that the water is in reference to the fresh water.
Regarding claim 9, the claim recites “a storage tank”. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned storage tank is intended to be distinct from (or in reference to) the storage tank(s) established per the independent claim 1. Note that the examiner has construed the aforementioned storage tank as being in reference to the one or more liquid storage tanks per the independent claim 1, since this appears to be the intent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6173458 (Maddux).
Regarding claim 1, Maddux (Figures 1-7) teaches a portable, autonomous hand-washing station (10) suitable for use on a shop floor (see Fig. 1), comprising:
a cabinet (12) supporting a sink (14, 40) and faucet (54, 56, 52), wherein the cabinet contains a detachable control box (116) [see Fig. 3-5], and the cabinet houses one or more liquid storage tanks (66, 68 and 70, 72) in fluid communication with the faucet (see Fig. 2, 4 in conjunction with column 3, lines 55-60);
wherein the control box is readily, manually detachable from the cabinet without the use of tools [e.g., via the lifting handle 120 and/or sliding/pulling handle 122 illustrated per Fig. 5], and the control box includes a source of power (100) and a liquid heater (80) [see Fig. 3-5 in conjunction with column 2, lines 12-16 and column 4, lines 20-22, 29-31]; and
wherein the station is transportable and may be easily moved and then rigidly stationed in position (see Fig. 1-3 in conjunction with column 3, lines 1-11) [e.g., via the wheels 30, 32, 34].
Regarding claim 4, Maddux (Figures 1-7) teaches wherein the one or more liquid storage tanks comprise a storage tank (66, 68) comprising fresh water, and a storage tank (70, 72) comprising grey water (see Fig. 2, 4 in conjunction with column 3, lines 55-60).
Regarding claim 5, Maddux (Figures 1-7) teaches wherein the control box includes an electrical outlet (100) [see Fig. 3-5 in conjunction with column 4, lines 20-22].
Regarding claim 7, Maddux (Figures 1-7) teaches wherein the water is heated by the liquid heater to within a desired temperature range prior to dispensing (see Fig. 3 in conjunction with column 4, lines 1-6).
Regarding claim 8, Maddux (Figures 1-7) teaches (at least implicitly) wherein the control box carries tubing connections for attaching tubing carrying liquid between the faucet(s) and the storage tanks, and after uncoupling of the tubing from the storage tanks, a worn [e.g., used] control box may be removed from the cabinet [e.g., via the lifting handle 120 and/or sliding/pulling handle 122 illustrated per Fig. 5], and a new, replacement control box may be attached to the cabinet and its tubing connections re-attached (see Fig. 3-5, 7 in conjunction with column 2, lines 12-16 and column 4, lines 29-31).
Regarding claim 9, Maddux (Figures 1-7) teaches wherein a temperature of the liquid dispensed from a storage tank may be automatically controlled, within a desired temperature range, by electronic controls located (at least to some extent) on the control box (see Fig. 3 in conjunction with column 4, lines 1-6) [e.g., via setting the dial 86]; [e.g., the dial 86 is on the heater 80, which is on the bottom portion 128 of the detachable control box 116].
Regarding claim 12, Maddux (Figures 1-7) teaches wherein the station is mounted on caster wheels (see Fig. 1-3 in conjunction with column 3, lines 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being obvious over US 6173458 (Maddux) in view of US 20110008221 (Vitali).
Regarding claim 2, Maddux teaches the invention as claimed and as discussed above. Maddux (Figures 1-7) further teaches wherein a faucet is attached to the control box [e.g., either at least indirectly via the components provided within the control box, or directly via the tube 172/opening 176], and wherein the control box contains a pump (112) [see Fig. 3-5 in conjunction with column 4, lines 39-47].
	Maddux fails to teach wherein the control box contains one or more batteries and a filter.
	However, Vitali (Figures 1-2) teaches an analogous mobile body disinfection/washing apparatus (see Fig. 1-2 in conjunction with title, abstract), and wherein the corresponding control box (2, 2a) contains one or more batteries (21, 22) and a filter (10) (see Fig. 1-2 in conjunction with paragraphs [0021], [0026]-[0027]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize (or implement) one or more batteries and a filter in the portable, autonomous hand-washing station per Maddux, as suggested by Vitali, so as to guarantee the elimination of bacteria, cysts, colloidal substances, legionella, etc., which may be present in the water (see paragraph [0021]), and so as to accordingly have an alternative (or see paragraphs [0025]-[0027])
	[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration that Maddux and Vitali are both relevant to at least the same general field(s) of endeavor concerning portable hand-washing stations, sinks, etc., there would be no unexpected result(s)/effect(s) achieved via applying to teachings per Vitali to comparable configurations such as that of Maddux to achieve the same readily foreseeable technical effect(s)].
Regarding claim 11, Maddux in view of Vitali teaches the invention as claimed and as discussed above. Maddux fails to teach wherein the one or more batteries may be recharged using controls located on the station.
However, Vitali (Figures 1-2) teaches an analogous mobile body disinfection/washing apparatus (see Fig. 1-2 in conjunction with title, abstract), and wherein the battery (22) may be recharged using controls located on the station (see Fig. 1-2 in conjunction with paragraph [0026]); see motivation(s) as discussed with regard to claim 2.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over US 6173458 (Maddux) in view of US 20110008221 (Vitali) in further view of US 5257423 (Jacobsen).
Regarding claim 6, Maddux in view of Vitali teaches the invention as claimed and as discussed above. Maddux fails to teach wherein the control box 
Notwithstanding the fact that motion detectors located adjacent to faucets to automatically control a flow of liquid from the faucet(s) are an incredibly commonplace feature utilized in both public and private facilities [e.g., bathrooms, kitchens, etc.], Jacobsen (Figures 1-4) teaches an analogous wash station enclosure (see Fig. 1-2 in conjunction with title, abstract), and wherein the corresponding control box (20) includes a motion detector [e.g., light/laser beam detector, ultrasonic detector, etc.] located adjacent the faucet (42) [e.g., at or proximate to the reference numerals 43, 44, 48] to automatically control a flow of liquid from the faucet [see Fig. 1-2 in conjunction with column 5, lines 30-40].
As such, in consideration that Maddux and Jacobsen are both relevant to at least the same general field(s) of endeavor concerning autonomous hand-washing stations, sinks, etc., there would be no unexpected result(s)/effect(s) yielded via utilizing and/or implementing a motion detector located adjacent the faucet(s) in comparable configurations such as that of Maddux [e.g., the same readily foreseeable technical effect(s) of enabling a user to wash their hands without having to touch the faucet(s) would be achieved via the utilization and/or implementation of a motion detector located adjacent the faucet(s) in comparable configurations such as that of Maddux].
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over US 6173458 (Maddux) in view of US 5257423 (Jacobsen).
Regarding claim 10, Maddux teaches the invention as claimed and as discussed above. Maddux fails to teach wherein a length of time that liquid is dispensed from the faucet may be automatically controlled using electronic controls on the control box.
However, Jacobsen (Figures 1-4) teaches an analogous wash station enclosure (see Fig. 1-2 in conjunction with title, abstract), and wherein a length of time that liquid is dispensed from the faucet (42, 142) may be automatically controlled using electronic controls on the corresponding control box (20, 120) [see Fig. 1-3 in conjunction with column 5, lines 62-68].
As such, in consideration that Maddux and Jacobsen are both relevant to at least the same general field(s) of endeavor concerning autonomous hand-washing stations, sinks, etc., there would be no unexpected result(s)/effect(s) yielded via configuring the wash station such that a length of time that liquid is dispensed may be automatically controlled using electronic controls on the control box in comparable configurations such as that of Maddux [e.g., the same readily foreseeable technical effect(s) of setting, controlling, and/or limiting the amount of water dispensed would similarly be achieved in comparable configurations such as that of Maddux].
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over US 6173458 (Maddux) in view of US 20150216369 (Hamilton).
Regarding claim 13, Maddux teaches the invention as claimed and as discussed above. Maddux (Figures 1-7) further teaches wherein the control box includes a source of power (100, 102, 104) configured to receive power from an see Fig. 3, 7 in conjunction with column 4, lines 20-22) [noting that the power source is not limited to AC or DC, and would presumably encompass either AC or DC since AC and DC power are both well-known power sources]. Maddux fails to teach wherein the control box may be used to select between battery and AC power from an external power source.
However, Hamilton (Figure 1) teaches an analogous hand cleaning station (101) [see Fig. 1 in conjunction with title, abstract], and wherein the hand cleaning station comprises a corresponding power source that can operate using a number of different power sources, including batteries and also a low-voltage current from an alternating current (AC) power source (see paragraph [0018]).
As such, the provision of configuring the control box/components to utilize multiple power sources, especially batteries and AC power, would be an obvious matter of routine design choice/consideration, and similarly, the aforementioned provision would not yield any unexpected result(s)/effect(s) in consideration that Maddux and Hamilton are both relevant to at least the same general field(s) of endeavor concerning hand-washing stations, sinks, power sources concerning hand-washing stations/sinks, etc.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747